Citation Nr: 1721338	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-48 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a claimed stomach condition, to include hiatal hernia with gastroesophageal reflux disease (GERD) and abdominal pain, to include as secondary to medications taken for service-connected disabilities.

3.  Entitlement to service connection for a urinary disorder, to include as secondary to diabetes mellitus.

4.  Entitlement to an initial compensable rating for early diabetic nephropathy with micro-albuminuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991 and from August 2005 to November 2006, with service in Southwest Asia from February 1991 to July 1991, and in Iraq from November 2005 to October 2006.  He also had Army National Guard service from approximately July 1988 to April 1992 and from January 1993 to September 2012, with a period of active duty or active duty for training from January 1989 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that, in addition to the issues listed on the title page of this decision, the Veteran perfected an appeal as to the issue of entitlement to service connection for a nervous disorder.  However, in an April 2016 rating decision, the RO granted service connection for PTSD.  The Veteran was informed at that time that the grant of service connection for PTSD represented a full grant of his appeal concerning a nervous disorder, and the Veteran did not challenge that finding or express disagreement.  Thus, the issue of entitlement to service connection for a nervous disorder is considered to be resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2016).
 
As a final preliminary matter, the Board notes that a statement of the case (SOC) issued in February 2016 addressing issues not currently before the Board was returned to the RO as undelivered.  Thereafter, a new address for the Veteran was confirmed in November 2016.  However, it does not appear that a new SOC was mailed to the Veteran at his correct address.  As such, the appeal period is tolled until an SOC adjudicating the relevant issues is sent to the Veteran's correct address.  See 38 U.S.C.S. § 7105 (d)(3) (LexisNexis 2017); 38 C.F.R. § 19.30(a) (2016); Crain v. Principi, 17 Vet. App. 182, 194 (2003) (holding that because the Secretary could not show that an SOC was mailed as required by 38 U.S.C.A. § 7105 (d)(3) and 38 C.F.R. § 19.30 or that the appellant actually received that SOC, the 60 day period for filing a substantive appeal was tolled until the defect was cured by the RO's mailing of a copy of the SOC to the appellant at the correct address).   The RO should take appropriate steps to resend the February 2016 SOC to the Veteran at his correct address of record.

The issues of entitlement to service connection for a stomach condition and a urinary disorder, and an increased rating for early diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed hypertension is caused by his service-connected diabetes with early nephropathy.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension are met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension, to include as a result of his service-connected diabetes mellitus and its associated complications.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).

Current VA treatment notes dated as recently as November 2016 show a diagnosis of hypertension and a prescription of Enalapril Maleate for treatment of high blood pressure.  Additionally, following examination of the Veteran and review his medical records, including a February 2007 EKG that suggested atrial enlargement, a March 2010 VA examiner assessed arterial hypertension.  That examiner also noted the Veteran's history of microalbuminuria related to early nephropathy, and opined that the Veteran's hypertension is more likely than not caused by or a result of his early diabetic nephropathy.  

The March 2010 VA opinion was based on examination of the Veteran and review of the medical records, and is generally consistent with the ongoing treatment notes of record, which show that hypertension was diagnosed and required treatment after diabetes with early nephropathy was diagnosed.  In this regard, VA treatment records show that after findings of protein in the Veteran's urine, treatment with Lisinopril was started around August 2007.  It was specifically prescribed for urine proteins and not hypertension.  Then, in July 2008, the active prescription list included a notation that Lisinopril was prescribed for high blood pressure and renal protection, supporting an association between high blood pressure and kidney function.  Thereafter, the Veteran's hypertension required treatment with Enalapril Maleate.

Notably, there are no contrary opinions of record.  The Board recognizes that the RO has questioned whether the Veteran actually has hypertension, citing to normal blood pressure readings on VA examinations.  However, the record shows that the Veteran has been prescribed medication for his kidney problems that also treats high blood pressure since at least as early as August 2007; thus, normal blood pressure readings could be expected for hypertension that is controlled by medication.  Further, the Board also notes that as recently as May 2016, the Veteran was noted to have uncontrolled hypertension with a blood pressure reading of 160/88, and despite being on medication that treats blood pressure, the Veteran did exhibit elevated blood pressure readings prior to the March 2010 VA examination.  For example, during a March 2009 VA examination blood pressure was 140/95.  He further was found to have elevated blood pressure in February 2007, at which time blood pressure readings were 143/85 and 137/95, and mild hypertension was assessed.  The Board observes that a November 2011 VA examiner also assessed hypertension, though no etiological opinion was provided.

In any event, the only probative medical evidence pertinent to the etiological question at hand weighs in favor of the Veteran's claim, and is therefore persuasive.  Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's diagnosed hypertension is related to his service-connected diabetes with early onset nephropathy.  As such, service connection for hypertension is granted.  38 C.F.R. § 3.310.

ORDER

Service connection for hypertension is granted.


REMAND

Unfortunately, the Board finds that remand is necessary for further development of the claims of entitlement to service connection for a stomach condition and a urinary disorder, and an increased rating for early diabetic nephropathy. 

Concerning the Veteran's claimed stomach condition, the Veteran was afforded a VA examination in March 2009, pursuant to which an examiner diagnosed esophageal hiatal hernia with mild GERD and opined that the condition was not caused by or a result of Tramadol taken for back pain, as Tramadol is not shown in the Physicians' Desk Reference to cause gastroesophageal reflux.  The examiner declined to offer an opinion regarding other medications taken by the Veteran for pain.  Thus, the opinion is of limited probative value, as the record shows that both during and after active duty service, the Veteran has taken various medications for low back and radicular pain including ibuprofen (November 2005), naproxen (April to August 2007, February 2008), acetaminophen (April to August 2007), Gabapentin (August 2007 to February 2017), Flexeril (November 2005 and November 2011), and Meloxicam (November 2011).  What is more, an April 2007 VA treatment note shows that a precaution associated with prescription of naproxen and gabapentin involved gastric symptoms.  

The Board also observes that in August 2009, the Veteran complained of abdominal pain and changes in his bowel habits for which he underwent a colonoscopy and biopsies.  A September 2009 colonoscopy revealed a left colon polyp.  He is also a Gulf War veteran, having served in Southwest Asia in 1991, and Iraq 2005-2006.  No VA examiner has addressed the Veteran's gastrointestinal complaints, to include whether they may be manifestations of an undiagnosed illness or chronic multi-symptom illness.  Given the foregoing deficiencies in the March 2009 VA examination, a new examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Turning to the Veteran's claim of urinary problems secondary to his diabetes mellitus, the Board notes that in February 2010, a VA examiner offered a negative opinion concerning urinary incontinence.  However, the Veteran has not claimed urinary incontinence, but rather, urinary frequency secondary to his diabetes mellitus, as well as some urinary urgency, as discussed in a November 2011 examination report.  As no VA examiner has yet addressed whether any urinary frequency or urgency was caused or is aggravated by any service-connected disability, to include diabetes mellitus, a low back disability, and now service-connected hypertension, a new examination and medical opinion are necessary.

With respect to the early diabetic nephropathy increased rating claim, the Board finds that remand is necessary in order to ensure that all relevant treatment records have been obtained.  In this regard, VA treatment notes dating from August 2007 show that Lisinopril was prescribed for urine proteins.  While limited lab findings were cited by a January 2010 VA examiner, the lab findings of protein in the Veteran's urine that prompted the Lisinopril prescription do not appear to be of record.  As it appears that there are outstanding lab findings, which could support entitlement to a higher compensable rating for any renal dysfunction, remand is necessary to ensure all relevant treatment records are associated with the record.  Then, after all lab findings have been associated with the record, a retrospective addendum opinion should be obtained to determine whether the Veteran's early diabetic nephropathy has been manifest by constant or recurring albumin, casts, edema to warrant a compensable rating.  

Similarly, it appears that the Veteran has been treated on and off by VA since at least as early as 1994, but it is unclear whether all relevant treatment records have been obtained.  In June 2007, he also reported having received treatment by a private provider in the past, though it is unclear whether any such treatment is relevant to the Veteran's claims on appeal.  He should be provided another opportunity to identify any relevant providers of treatment, VA or private, since August 1991, when the Veteran separated from his first period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include any provider who treated him prior to June 2007 for his disabilities on appeal, including his spine disability as such evidence could reflect prescription medications for low back pain that the Veteran contends caused or aggravated his stomach condition.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records dating since August 1991 and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his stomach condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal symptoms constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(b) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal symptoms constitute a functional diagnosable disability or disabilities.

(c) As to any demonstrated diagnosable disability, state whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

(d)  If any diagnosed gastrointestinal disability is not directly related to service, state whether it is it at least as likely as not (50 percent probability or more) that the gastrointestinal or any gastroesophageal disability was caused by any service-connected disability, to specifically include medications taken for the same? Please explain why or why not.  In doing so, please address the various medications in addition to Tramadol prescribed for the Veteran's pain related to his service-connected disabilities, as well as the April 2007 VA noted precaution of gastric symptoms related to prescriptions of naproxen and/or gabapentin. 

(e) If the Veteran's gastrointestinal or gastroesophageal disability is not caused by any service-connected disability or medications for the same, state whether is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by medications used to treat his service-connected disabilities? Please explain why or why not.  In doing so, please address the various medications in addition to Tramadol prescribed for the Veteran's pain related to his service-connected disabilities, as well as the April 2007 VA noted precaution of gastric symptoms related to prescriptions of naproxen and/or gabapentin. 

If you find that the Veteran's gastrointestinal or gastroesophageal disability has been permanently worsened beyond normal progression (aggravated) by medication(s) used to treat his service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any urinary disorder, described by the Veteran as urinary frequency or urgency (and NOT urinary incontinence).  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  For any urinary disorder or voiding dysfunction found, state whether it is it at least as likely as not (50 percent probability or more) that the disorder was caused by any service-connected disability, to specifically include diabetes mellitus, a low back disability, or hypertension, including medications used to treat any of those disabilities? Please explain why or why not.

(b) If a urinary disorder or voiding dysfunction is not caused by any service-connected disability, state whether is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include diabetes mellitus, a low back disability, or hypertension, including medications used to treat any of those disabilities?  Please explain why or why not.

If you find that the Veteran's urinary disorder has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Obtain an addendum retrospective opinion from the examiner who evaluated the Veteran in December 2013, or from another appropriate medical professional, to determine the severity of the Veteran's nephropathy or kidney problems throughout the entire period on appeal. The entire claims file should be reviewed by the examiner and such review should be noted.  The examiner should comment on the lab and clinical findings throughout the appeal period, including the presence or absence of albumin, casts, and edema, as well as BUN and creatinine levels.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


